408 S.W.2d 230 (1966)
Johnny L. YARBROUGH, Appellant,
v.
The STATE of Texas, Appellee.
No. 39860.
Court of Criminal Appeals of Texas.
November 16, 1966.
LeRoy Peavy, Houston, for appellant.
Carol S. Vance, Dist. Atty., James C. Brough, Asst. Dist. Atty., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
BELCHER, Commissioner.
The appellant waived a jury and pleaded not guilty on January 17, 1966, before the court to the charge of burglary of a private residence in the nighttime with a prior conviction for burglary alleged for enhancement. After the enhancement allegations *231 were dismissed, the appellant was found guilty and his punishment was assessed at fifteen years.
Notice of appeal was given on February 4, 1966.
No brief, as required by statute, was filed by the appellant in the trial court assigning any ground of error which he desired to present for reversal on appeal. Vernon's Ann.C.C.P. Art. 40.09, Sec. 9.
The brief filed in this court presents nothing for review.
The judgment is affirmed.
Opinion approved by the court.